Citation Nr: 0902716	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE
Entitlement to an increased initial rating of greater than 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from June 1967 
to June 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Petersburg, 
Florida.  


FINDING OF FACT

In a correspondence received in August 2007, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to an 
increased initial rating of greater than 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
initial rating of greater than 70 percent for PTSD.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  In August 2007, VA received a 
written statement in which the veteran indicated that he 
wished to withdraw his appeal as outlined in the May 2007 
Supplemental Statement of the Case.  Since there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue, the Board does not 
have jurisdiction to review such claim and it is therefore 
dismissed.



	(CONTINUED ON NEXT PAGE)

ORDER

The issue of entitlement to an increased initial rating in 
excess of 70 percent for PTSD is dismissed.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


